     3:07-cr-30112-SEM-BGC # 69   Page 1 of 7                                     E-FILED
                                                     Monday, 10 August, 2020 03:10:13 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 07 -30112-002
                                        )
RICHARD LEE ELDRIDGE,                   )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Richard Eldridge’s pro se

motion (d/e 60) and amended motion for compassionate release

(d/e 63) requesting a reduction in his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth

below, the motions are DENIED.

                             I. BACKGROUND

      On August 5, 2008, Defendant Richard Lee Eldridge pled

guilty to Count 1 of the Indictment for conspiring to manufacture 5

or more grams of methamphetamine in violation of 21 U.S.C. §§

846, 841(a)(1) and (b)(1)(B) and Count 2 for possession of a firearm

in furtherance of and carrying a firearm during and in relation to a


                               Page 1 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 2 of 7




drug tracking crime in violation of 18 U.S.C. 924(c)(1)(A)(ii). On

November 24, 2008, Defendant was sentenced to 188 months of

imprisonment on Count 1 and 84 months of imprisonment on

Count 2 to run consecutively and an 8-year term of supervised

release. On November 19, 2015, Defendant’s sentence on Count 1

was reduced from 188 months to 151 months of imprisonment to

be served consecutive to Count 2, for a combined total of 235

months. Defendant is currently serving his sentence at FCI Milan,

and he has a projected release date of March 11, 2024.

     On July 24, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 60. On July 31, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 63.

Defendant seeks compassionate release due to the COVID-19

pandemic and his rehabilitation while being incarcerated.

     On July 9, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 64. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction in his sentence and the factors set


                             Page 2 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 3 of 7




forth in 18 U.S.C. § 3553(a) do not warrant release.

     On August 10, 2020, a hearing was held on Defendant’s

motion where the Court heard from Defendant and counsel.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is


                             Page 3 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 4 of 7




earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, Defendant argues that he submitted a request to

the warden of FCI Milan more than 30 days ago. See d/e 63. The



                             Page 4 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 5 of 7




Government agreed, stating that the Warden of FCI Milan denied

Defendant’s request on July 16, 2020. See Response, d/e 64.

Therefore, the Court finds that Defendant has met the 30-day

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison. However, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of


                             Page 5 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 6 of 7




imprisonment.

     Defendant is a 48-year-old-male with no significant underlying

medical conditions. Defendant argues that being incarcerated at a

BOP facility that has COVID-19 without any serious medical

condition is a sufficient basis for compassionate release. While the

Court is very sympathetic to Defendant’s arguments, no legal

authority exists at this time to allow such a request.

     The Court recognizes that FCI Milan has COVID-19 at this

time. However, the facility has made strides to control the spread of

the disease. As of August 10, 2020, FCI Milan has 2 inmates and 1

staff member with active COVID-19, and 95 inmates and 55 staff

members have recovered from the disease. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed August 10, 2020).

     Defendant has a criminal history, and while incarcerated, he

has had three disciplinary infractions. Defendant has a projected

release date of March 11, 2024. Therefore, he has four years

remaining on his sentence. Defendant has completed only two

educational courses. However, the Court commends Defendant for

the 5000 hours he has spent toward his millwright apprenticeship


                             Page 6 of 7
     3:07-cr-30112-SEM-BGC # 69   Page 7 of 7




and his work with Unicor. Defendant’s improvement is evidenced

by the letter written by a person with Unicor at FCI Milan. See d/e

68. Without any underlying compelling and extraordinary

circumstance, the Court finds, after reconsideration of the factors in

§ 3553(a), that Defendant is not entitled to compassionate release.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Eldridge’s pro se

motion for compassionate release (d/e 60) and amended motion for

compassionate release (d/e 63) are DENIED. This ruling does not

preclude Defendant from filing another motion for compassionate

release in the future if circumstances change. The Clerk is

DIRECTED to send a copy of this Opinion to FCI Milan.

ENTER: August 10, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 7 of 7
